The named defendant’s petition for certification for appeal from the Appellate Court, 42 Conn. App. 700 (AC 14938), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that the grievance hearings in this case did not constitute ‘meetings’ within the meaning of General Statutes § l-18a (b) because they constituted ‘strategy or negotiations’ within the meaning of the same statute?”
*931Decided October 10, 1996
Joan M. Andrews, commission counsel, in support of the petition.
William J. Dolan, in opposition.